Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deborah Lu on 5/20/2022.

The application has been amended as follows: 
Please cancel withdrawn claims 1-5, 21, 23, 25 and 26.
Please rejoin withdrawn claims 6-17.

Please amend the claims as follows:
6.	A method for producing a hematopoietic lineage cell, comprising the steps of:
	a) encapsulating a stem cell core in a hydrogel; and
	b) exposing the encapsulated stem cell core to a culture condition which promotes differentiation of the stem cell core into the hematopoietic lineage cell;
wherein the hematopoietic lineage cell is extruding or extruded from the hydrogel capsule; and
wherein the extruding or extruded cell is attached to the capsule.

18.	A composition comprising:
	a)	a hydrogel capsule; and
	b)	a hematopoietic lineage cell extruding or extruded from the hydrogel capsule;
wherein the extruding or extruded cell is attached to the capsule.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a composition comprising a hydrogel with a stem cell core, wherein hematopoietic lineage cells extrude from within the hydrogel. No prior art teaches or suggests that stem cells, when enclosed within a hydrogel capsule, will extrude hematopoietic lineage cells. Furthermore, based upon the fact that “extrude” has been reasonably defined in the specification as including cells that are connected to the capsule, there is nothing in the prior art that teaches or suggests that a hydrogel, with a stem cell core, can include hematopoietic lineage cells that extrude from the hydrogel and remain connected (for a time) to the hydrogel surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651